Order of the Supreme Court, Suffolk County, entered April *55726, 1974, affirmed, without costs, insofar as it directed a certificate of approval to he issued and denied appellants’ cross motion to dismiss the petition (see Matter of Soffer v. Behme, 46 A D 2d 847).' Appeal from judgment of the same court, dated February 19, 1974, dismissed, without costs, as academic. The judgment was vacated by the order entered April 26, 1974. Martuscello, Acting F. J., Latham, Brennan and Munder, JJ., concur; Cohalan, J., not voting.